Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group 1, Claims 69-80, in the reply filed on December 7, 2021 is acknowledged.
In that election, thre was no election of a sequence, that is, SEQ ID NO: 14/18, 15/19, 16/20, or 17/21.  In the interview held December 7, 2021, it was noted that the election is between the combined sequences, that is, the election should be between SEQ ID NO: 14/18, 15/19, 16/20, or 17/21.  Applicants have deleted the amino acid sequences SEQ ID NO: 18, 19, 20, and 21 but this does not address the election of species. 
Upon further review of Claim 69, the neopinone isomerase polypeptide is encoded by a nucleic acid that comprises all four of nucleotide sequences SEQ ID NO: 14, 15, 16, AND 17, such as in amino acid sequences SEQ ID NO: 2 or NO: 54. Therefore, the species election is withdrawn.
Applicants did not elect between in vitro and host cell.  
Claims 69-80 are currently pending and are under examination.
Benefit of priority is to June 18, 2018, SN 62/686,337 which discloses the amino acid sequences for neopinone isomerase.




The specification consistently identifies sequences as “SEQ. ID NO:” and not by – SEQ ID NO: -- as provided for in 37. CFR 1.821(d). 
In accordance to 37 CFR 1.821(d):
(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 
Claim 70 provides a comma after ‘group’ in the last line.
Appropriate correction is required.

Claim 69-80 are objected to because of the following informalities:  
 Claim 69 identifies sequences as “SEQ. ID NO:” and not by – SEQ ID NO: -- as provided for in 37. CFR 1.821(d). – see above. Also, this format adds a period into the claim and periods should be placed only at the end of the claim.
See MPEP 608.01(m) which states that:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 
	Appropriate correction is required.








(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 69, the neopinone isomerase is encoded by the nucleic acid sequences represented by (i)-(v), yet complementary nucleic acids of (iv) and nucleic acids that hybridize (v) to encoding nucleic acid sequences do not encode proteins. In the nucleic acid represented by (ii) or (iii), it is not clear what substantial identical to SEQ ID NO: 14, 15, 16, and 17 is limited to because the term substantially is not defined and one thing is identical to another or it is not. Further, the nexus of methods drwn to in vitro viersus in a host cell is not set forth, that is, the methods steps to perform in vitro experiments are not the same as method steps to perform experiments within a host cell. It appears that two separate independent claims may be needed to remedy this issue of non-overlapping methods.
Claim 72 refers to “step c)” yet Claim 69 does not proved steps a) and b) but (i) and (ii).  It may be more clear if Claim 69 were to replace step (i) and (ii) with a) and b).
Claim 73 appears to refer to a ‘step c)’ without referencing such, yet Claim 74 refers to adding a step c) to the step of Claim 73.  It appears that Claim 73 should refer 
Claims 75 and 76 refer to “no more than about 20%”, for example, wherein the term about does not identify an upper or lower limit to 20%.
Claim 80 refers to an in vivo reaction condition which is not stated in Claim 69. Claim 80 will be taken to refer to host cell.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 68-80 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring process using naturally occurring enzymes without significantly more. The claim(s) recite(s) a naturally occurring process using naturally occurring enzymes. This judicial exception is not integrated into a practical application because the neopinone isomerase is limited to the function of conversion of neopinone to codeinone or neomorphinone to morphinone, for example – see instant Figure 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the conversion of neopinone to codeinone (and further biosynthetic pathways) occurs naturally in nature via the neopinone isomerase.
	The subject Matter Eligibility Test for Products and Processes is found in the MPEP at MPEP 2106 (III).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 69-77 and 79 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hodges et al. (1980; Enzymatic reductions of codeinone in vitro cell-systems from Papaver somniferum and P. bracteatum. Phytochemistry. Vol 19, pages 1681-1684).
Reference is made to the well-known biosynthetic pathway for alkaloid morphinan compounds as depicted in instant Fig. 4.

Therefore, Hodges et al. teach a method of making a second morphinan compound having a saturated carbon bond at position C8-C14 and a mono-saturated carbon bond at C7-C8, comprising providing a first morphinan compound that is neopinone and contacting neopinone in vitro with neopinone isomerase permitting the conversion of neopinone to codeinone  The neopinone isomerase may have been newly discovered by Applicants, but the neopinone isomerase is inherently in the cell free extract of P somniferum and has the polypeptide sequence encoded by a nucleic acid comprising each of nucleotide sequences SEQ ID NO: 14, NO: 15, NO: 16, and NO: 17 (Claim 69, 70, 71, 72, 79).
The codeinone was converted to codeine (Hodges page 1681, left col., Formula 2 and instant Formula III; see last sentence at page 1681and sentence bridging to page 1682; Claim 73, 74).
Because the codeinone was converted to codeine (by COR) then neopinone must also be converted to neopine (instant Formula IV; Claim 75, 76).
Claim 77) via CODM.

Claim(s) 69-71, 73-78, and 80 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Siah et al. (1991; Enhanced codeine and morphine production in suspended Papaver somniferum cultures after removal of exogenous hormones. Plant Cell Reports, Vol. 10, pages 349-353).
Reference is made to the well-known biosynthetic pathway for alkaloid morphinan compounds as depicted in instant Fig. 4.
Sian et al. teach cell suspension cultures derived from opium poppy Papaver somniferum, from which the instant neopinone isomerase is derived (page 350, left col., para. 1 and 2). Siah et al. isolate codeine (instant Formula III) and morphine (instant Formula V) produced by the cells (page 350, right col., para. 4; Claim 74, 78) and therefore codeine is interacted with CODM to produce morphine ( Claim 77). Therefore, the host cell comprises neopinone (instant Formula I), and codeinone (instant Formula II) and inherently comprises the neopinone isomerase which the instant specification teaches converts neopinone to codeinone. The codeinone is converted to codeine (instant Formula III; Claim 73) via COR. Because the codeinone is converted to codeine (by COR) then neopinone must also be converted to neopine (instant Formula IV; Claim 75, 76).
Therefore, Siah et al. teach a method of making a second morphinan compound having a saturated carbon bond at position C8-C14 and a mono-saturated carbon bond Claim 69, 70, 71, 80).

MPEP 2112    Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). 
I.   SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. 
II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate). 
III.   A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims. 
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656